Field, C. J.
I concur in the judgment. If the District Court had held the witnesses, Kelty and Reynolds, incompetent, by reason of interest, the defendant might have offered other evidence to the same effect, or them competency might, perhaps, have been immediately restored by the execution of proper releases. The rule for which the appellant contends, would work great injustice in its application. A party failing to produce evidence in his possession, because of the ruling of the Court upon the admissibility of that already given, would often find that he had lost the case from a subsequent change of the views of the Court, without any fault of his own.